Citation Nr: 0914832	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint and disc disease of lumbosacral spine as 
secondary to service-connected disability of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Anchorage, Alaska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for degenerative joint and disc disease of 
lumbosacral spine as secondary to service-connected 
disability of the right knee.
 
A hearing on this matter was held before the undersigned 
Veterans Law Judge sitting at the RO on May 17, 2007.  A copy 
of the hearing transcript has been reviewed and has been 
associated with the file.


FINDINGS OF FACT

1.  Service connection for degenerative joint and disc 
disease of lumbosacral spine as secondary to service-
connected disability of the right knee was denied by a May 
2002 rating decision.  The Veteran did not appeal this 
decision within one year of being notified.

2.  Evidence submitted since May 2002 is new, relates to a 
fact necessary to substantiate the claim for service 
connection for degenerative joint and disc disease of 
lumbosacral spine as secondary to service-connected 
disability of the right knee, and raises a reasonably 
possibility of substantiating the claim. 

3.  Degenerative joint and disc disease of lumbosacral spine 
was not present in service and is not otherwise related to 
active duty, or proximately due to, or aggravated by service-
connected disability.




CONCLUSIONS OF LAW

1.  The May 2002 rating denying service connection for 
degenerative joint and disc disease of lumbosacral spine as 
secondary to service-connected disability of the right knee 
is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.160, 20.302, 20.1103 (2000); currently 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008).  

2.  New and material evidence has been submitted regarding 
the appellant's claim of entitlement to service connection 
for degenerative joint and disc disease of lumbosacral spine 
as secondary to service-connected disability of the right 
knee; therefore, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  Degenerative joint and disc disease of lumbosacral spine 
is not proximately due to, or the result of, the Veteran's 
service-connected disability of the right knee.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which established additional requirements 
with respect to the content of VA notice for claims to 
reopen.  Without deciding whether the notice and development 
requirements of Kent have been satisfied in the present case, 
it is the Board's conclusion that the case does not preclude 
the Board from adjudicating this portion of the appellant's 
claim.  This is so because the Board is taking action 
favorable to the appellant by reopening the claim of service 
connection for degenerative joint and disc disease of 
lumbosacral spine as secondary to service-connected 
disability of the right knee, and a decision at this point 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

However, in correspondence dated in January 2006, the agency 
of original jurisdiction (AOJ) notified the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection for degenerative joint and disc 
disease of lumbosacral spine secondary to his service-
connected right knee disability.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  

Although the Veteran has not received notice regarding the 
process by which an initial disability rating or effective 
date is established, as service connection is denied, any 
question as to these issues is moot, and there can be no 
failure to notify prejudice to the Veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.

New and Material Evidence

The Veteran seeks service connection for degenerative joint 
and disc disease of lumbosacral spine as secondary to 
service-connected disability of the right knee.  By rating 
decision in May 2002, the RO denied his claim, stating that 
the evidence failed to show chronic residuals of a disability 
from service or evidence that his current disability is 
causally related to a service-connected disability.  At the 
time of the denial, the claims folder contained the Veteran's 
service treatment records, private chiropractic records, 
Worker's Compensation records and VA examination reports from 
September 1967, October 1972 and October 2001.  The appellant 
did not appeal the denial; therefore, it is final.  
38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (2000).
 
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. § 
5108 provides that "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." "New" evidence is existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2008).

As a jurisdictional matter, regardless of the RO's decision 
on reopening, the Board must first determine whether new and 
material evidence has been submitted, prior to deciding the 
issue on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

By application in February 2005, the Veteran attempted to 
reopen his claim.  The Veteran's evidence was found new, but 
not material evidence and the claim was denied in a February 
2006 rating decision.  The Veteran filed a timely appeal.  
Thus, to determine whether new and material evidence has been 
submitted, all evidence submitted since the May 2002 denial 
of entitlement to service connection, will be reviewed.

Since May 2002, the appellant submitted a March 2006 private 
medical opinion showing a current disability and a nexus to 
the Veteran's service-connected disability.  This opinion is 
new in that it was not previously before agency decision 
makers.  Also, the opinion is material, as it relates to 
facts necessary to substantiate the claim; that is, the 
Veteran has a current disability that was possibly caused by 
a service-connected disability.  Presuming its credibility, 
it raises a reasonable possibility of substantiating the 
claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).  
To this extent that new and material evidence has been 
submitted, the appeal is allowed.  

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the notice letter and 
the statement of the case provided the Veteran with the laws 
and regulations pertaining to consideration of the claim on 
the merits.  The discussion in the statement of the case 
essentially considered the Veteran's claim on the merits.  
Additionally the Veteran has provided argument addressing his 
claim on the merits.  Accordingly, the Board finds that the 
Veteran would not be prejudiced by its review of the merits 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Secondary Service Connection

The Veteran seeks service connection for degenerative joint 
and disc disease of lumbosacral spine, which he contends is 
secondary to his service-connected disability of the right 
knee.  Secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  The evidence must show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where the Veteran served continuously for ninety (90) or more 
days, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

At the onset, secondary service connection requires evidence 
of a current disability.  Post-service treatment records 
indicate that the Veteran received numerous chiropractic 
treatments from various providers beginning in 1991.  Each 
physician confirmed that the Veteran's condition is permanent 
and stationary, and his treatment is primarily maintenance.  
His records confirm a diagnosis of degenerative disc disease 
of the lumbosacral spine.  Thus, there is evidence of a 
current disability.
 
The Veteran's service treatment records reflect a one time 
complaint of mild low back pain in January 1967, along with 
dysuria (painful urination).  The Veteran's diagnosis at that 
time was acute prostatitis.  Service treatment records are 
negative for complaints of, treatment for, or findings of a 
low back disability.  

Worker's compensation records show an injury to the Veteran's 
lower back in August 1991.  He reported feeling a pull or 
strain in his back while lifting a roll of typar onto a 
trailer.  The Veteran's diagnosis was acute traumatic 
lumbosacral sprain/strain.  The Veteran was to receive 
manipulative treatments for approximately 12 months; however 
his records reflect his last treatment was in September 1991, 
where he reported significant improvement.

The Veteran received an independent medical evaluation (IME) 
in December 1999 in relation to an additional worker's 
compensation claim.  The purpose of the IME was to assign an 
impairment rating concerning the Veteran's work-related 
injuries.  The IME physician's opinion was that the Veteran 
would have continued symptoms as a result of his work related 
injuries.  His rationale was based on his over 20 years of 
experience in treating patients in occupations similar to the 
Veteran's position as a heavy equipment operator.  The IME 
physician stated the Veteran's occupation stresses almost 
every joint in the body, and "there is an unnatural 
acceleration of degenerative conditions in all areas of the 
spine and musculoskeletal system."  He  continued that the 
cause of such injuries was due to the mechanical impact, 
repetitive motions, pressures on soft tissue and 
overexertion.  The IME physician  assigned a 10 percent 
permanent impairment rating for the Veteran's back and leg 
symptoms, and stated the Veteran had reached maximum medical 
improvement.        
  
The Veteran underwent a VA examination for joints and back in 
October 2001.  He reported his back "went out" in 1991 and 
since that time he was treated by a chiropractor who advised 
him that he had degenerative changes.  On examination, the 
Veteran had full range of motion without crepitus.  A MRI 
obtained in August 1991, showed disc degeneration at multiple 
levels.  The Veteran's diagnosis was multilevel degenerative 
disc disease of the lumbar spine.  The examiner opined that 
the Veteran's current disability was not related to his 
service-connected knee disability.  However, no rationale was 
provided with this opinion.

The Veteran was provided an additional VA examination in 
October 2006.  The claims file was reviewed prior to the 
examination.  At that time, the Veteran reported the onset of  
his low back pain was approximately 1998.  He stated up until 
that time he was a heavy equipment operator for 15 years for 
the State of Alaska.  The examiner noted the Veteran wore an 
unloading brace on the right knee, but did not appear to have 
a limp on either side.  Examination of his lumbar spine 
revealed flexion to 90 degrees; active and passive extension 
to 35 degrees; active and passive lateral flexion to 40 
degrees right and left; and active and passive rotation 50 
degrees right and left.  There was no increase in pain or 
decrease in motion with repetitive motion.  His MRI of 
December 1999 was reviewed, which showed degenerative disc 
disease at multiple levels.   

The VA examiner's opinion was that the Veteran's current 
degenerative disc disease is less likely than not caused by 
his service-connected disability.  The examiner's rationale 
included the fact that following service the Veteran worked 
as a heavy equipment operator for over 15 years, and that on 
ambulation he was limp-free.  Therefore, his back was not 
affected by a limp.    
 
In support of his claim, the Veteran submitted a medical 
letter of May 2007 from Dr. M, a specialist in sports 
medicine.  In this letter, Dr. M admits that he has not 
treated the Veteran for his back pain, but read a letter from 
another provider indicating that the Veteran has lumbosacral 
degeneration.  The Veteran asked Dr. M  for an opinion on 
whether his knee disability could contribute to his low back 
condition.  Dr. M stated, it is true that a limping 
compensation can exacerbate the bad back and make the 
symptoms worse.   Dr. M did not provide a detailed 
explanation or rationale in stating his opinion.  Moreover, 
he did not specifically state that the Veteran's degenerative 
joint disease was caused by the right knee disability.  He 
only concluded that the right knee disability could aggravate 
such symptoms.  As such, his opinion is afforded less 
probative value.  

Also of record is a March 2006 opinion from Dr. H, the 
Veteran's chiropractor since 1998.  Dr. H's opinion is that 
the Veteran's degenerative disc disease of his lumbosacral 
spine is more likely than not secondary to his service-
connected right knee disability.   In April 2005, Dr. H was 
noted to state the Veteran increased the orthopedic stress on 
his back by favoring his right knee.  This is in direct 
conflict to a letter Dr. H provided the division of 
retirement and benefits in December 1999.   In December 1999, 
Dr. H wrote that the Veteran's degenerative changes in his 
cervical and lumbar spines are from an accumulation of 10 
years of his employment as a heavy equipment operator.  Dr. H 
stated that the Veteran's employment caused traumatic forces 
upon his spine.  

Dr. H's opinion is also afforded significantly less probative 
value since it is not found to be factually accurate.  Dr. 
H.'s earlier opinion stated that the Veteran's degenerative 
disc disease was the direct result of his employment as a 
heavy equipment operator.  Furthermore upon review of Dr. H's 
treatment records, there is nothing relating the Veteran's 
low back pain to his right knee or to military service as his 
later letter suggests.  

The Board finds the opinion from the IME in December 1999 to 
have significant probative value.  The IME's opinion was 
detailed and thorough, and based on sound medical reasoning.  
The IME clearly articulated the basis for his opinion in 
concluding that the Veteran's degenerative disc disease was 
caused by the trauma he suffered at work.  Also of  
significance is a letter from a Dr. G, who treated the 
Veteran from approximately 1991 to 1995.  Dr. G stated the 
Veteran's low back pain began in mid 1993 following a 
vacation, and by the date of the letter in November 1994, his 
symptoms had resolved.  Thus, the greater weight of the 
evidence reflects that the Veteran's degenerative disc and 
joint disease of the lumbosacral spine is not secondary to 
his service-connected right knee disability.  

The Board also assigns the October 2006 VA opinion 
significant probative value.  When assessing the probative 
value of a medical opinion, the access to claims files and 
the thoroughness and detail of the opinion must be 
considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a requirement for 
private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for 
lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical 
opinion comes from.  "It is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Here, the VA physician had 
access to the Veteran's VA medical history, and used this 
information in rendering an opinion.  

Furthermore, in August 1991 when the Veteran first related 
complaints of low back pain, he reported this was due to 
heavy lifting at work.  He also testified to "pulling" his 
back when picking up a motor.  (See hearing transcript, page 
6).   Throughout his chiropractic care, the Veteran never 
related his symptoms to his service-connected knee 
disability.  The Board finds the statements made by the 
Veteran when seeking treatment are more probative than his 
later allegations.  Lay statements found in medical records 
when medical treatment was being rendered may be afforded 
greater probative value.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).  His statements made contemporaneous to treatment 
are more credible than his later allegations made to support 
his claim for compensation.   

The Veteran's representative argues that the VA examination 
was inadequate since the VA examiner was mistaken as to the 
number of years the Veteran worked as a heavy equipment 
operator.  The VA examiner noted 15 years as opposed to 10 
years.  The Board finds this minor discrepancy caused no 
harm, since the credible  evidence of record indicates the 
direct correlation to the Veteran's position as a heavy 
equipment operator and the impact to his lower back.  Also, 
the Veteran's representative argues that since the VA 
examiner did not view the Veteran's limp without his brace, 
this cannot form the basis of his opinion.  The Board finds 
that the examination was adequate.  The VA examiner provided 
complete range of motion testing of the right knee and back, 
and considered all the available evidence.  Service 
connection for degenerative disc and joint disease of the 
lumbosacral spine as secondary to disability of the right 
knee is not warranted. 

The Board also considered whether the Veteran is entitled to 
direct service connection for degenerative joint and disc 
disease of lumbosacral spine.  In order to establish direct 
service connection, there must be medical evidence of a 
current disability; medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence linking the current disease or injury and the 
current disability.  See 38 C.F.R. § 3.303 (2008); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

As stated, the Veteran did not contend that he had 
degenerative joint and disc disease of lumbosacral spine in 
service.  His service treatment records confirm this fact.  
The available medical evidence indicates the Veteran was 
diagnosed with degenerative joint and disc disease of 
lumbosacral spine in 1999, some 32 years after service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  An in-service 
event is not demonstrated.  Therefore, direct service 
connection is also not warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  
See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
degenerative joint and disc disease of lumbosacral spine as 
secondary to service-connected disability of the right knee 
is granted.

Entitlement to service connection for degenerative joint and 
disc disease of lumbosacral spine as secondary to service-
connected disability of the right knee is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


